MEMORANDUM **
Vera Pavlovna Luchko, a native of Ukraine and citizen of Belarus, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
*799We lack jurisdiction over petitioner’s due process claim because she did not exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004). We therefore dismiss this claim.
We have jurisdiction under 8 U.S.C. § 1252 over petitioner’s remaining claims. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the remaining claims.
Substantial evidence supports the IJ’s and BIA’s decisions that petitioner failed to establish past persecution or a well-founded fear of future persecution based on an enumerated ground. Because petitioner was harassed by co-workers, and there is no evidence that such harassment occurred on account of an enumerated ground, her asylum claim fails. See id. at 482-84, 112 S.Ct. 812.
Because petitioner failed to establish eligibility for asylum, it follows that she failed to establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Substantial evidence also supports the IJ’s and BIA’s denial of CAT relief because petitioner failed to show that it was more likely than not that she will be tortured if returned to Belarus. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.